Citation Nr: 1226406	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  93-19 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for depression, claimed as secondary to the service-connected low back disabilities.

2.  Entitlement to a disability rating greater than 40 percent for the service-connected bilateral sacroiliac strain.

3.  Entitlement to an initial disability rating greater than 20 percent for the service-connected intervertebral disc syndrome (IVDS) with osteoarthritic changes.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that increased the disability rating for the service-connected bilateral sciatica from 10 percent to 20 percent, effective from January 17, 1992.  The rating for this disability was subsequently increased to 40 percent, effective from the same date, by a rating decision by the RO in Atlanta, Georgia in June 1995.

Also on appeal is a February 1998 rating decision by the Atlanta RO that denied service connection for a mental condition.

The Board notes on review of the file that the Veteran did not file a timely substantive appeal in regard to the February 1998 rating decision (a Statement of the Case was sent to the Veteran in May 1998, and his substantive appeal was not received until March 2001).  However, the United States Court of Appeals for Veterans Claims (Court) has essentially held the Board must accept appeals even if the substantive appeal is untimely, when there is no evidence that the RO closed the appeal, and it treated the appeal as timely.  Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  

The issues on appeal have been remanded on numerous occasions, most recently in August 2010.  The file has now been returned to the Board for further appellate review.

The issue of entitlement to TDIU benefits and to an increased initial rating for IVDS is addressed in the Remand section that follows the Decision below.



FINDINGS OF FACT

1.  The Veteran's diagnosed depression and dysthymic disorder are not etiologically related to service and was not caused or permanently worsened by the Veteran's service-connected lumbosacral spine disabilities (bilateral sacroiliac strain and/or degenerative disc disease).

2.  The Veteran's currently-assigned 40 percent rating is the maximum schedular evaluation available under the diagnostic code by which it has been evaluated effective prior to September 26, 2003.  

3.  The Veteran's bilateral sacroiliac strain disability has not been manifested by ankylosis.


CONCLUSIONS OF LAW

1.  Depression and dysthymic disorder are not incurred in or aggravated by service and are not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 3.102, 3.303, 3.304, 3.310 (2011).

2.  The criteria for rating higher than 40 percent for bilateral sacroiliac strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5294-5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5236 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the Veterans Claims Assistance Act, (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA must notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As the rating decision on appeal was issued prior to enactment of the VCAA, full VCAA-compliant notice was not provided to the Veteran until after the initial adjudication of this claim.  However, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, and completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Board previously determined the Veteran should be afforded additional VA medical examination, which was performed in December 2010; the Board has carefully reviewed the examination report and finds the RO has substantially complied with the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has been advised of his entitlement to a hearing before the RO's Decision Review Officer (DRO) and/or before the Board, but he has not requested such a hearing.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

Service treatment records (STRs) show the Veteran was involved in a motor vehicle accident (MVA) in December 1967 while he was home on leave, which resulted in his eventual grant of service connection for sacroiliac injury.  In May 1968, he received treatment at Brooke Army Hospital for exquisite back pain and left knee pain; he was also seen on two occasions by neuropsychiatric service but no psychiatric diagnosis was made and there were no psychiatric profile limitations.  There is no other indication of psychiatric symptoms or complaints.

The Veteran had a separation physical examination in November 1968.  In the self-reported Report of Medical History the Veteran endorsed history of depression or excess worry, citing his "messed up" back.  However, the corresponding Report of Medical Examination shows psychiatric evaluation as "normal."

 The Veteran had an initial VA compensation and pension (C&P) examination in July 1969.  The examination report is silent in regard to any current complaints of depression or other psychiatric symptoms, and no observed psychiatric abnormalities are shown in the examination report.

Post service, the Veteran was involved in an MVA in October 1987 in which he suffered multiple facial fractures, left rib fracture, arm fractures and pneumothorax.  VA treatment records show that prior to the October 1987 MVA the Veteran was employed as a building contractor; after the recent MVA he had been unable to return to work. Also, since the recent MVA the Veteran had many problems with recent and remote memory. 

The Veteran had a VA examination of the spine in February 1995 in which he complained of severe depression associated with chronic pain, which he stated precluded him from getting any rest, from working and from intimacies with his wife.  

The Veteran had a VA psychiatric examination in May 1996 in which he denied history of psychiatric hospitalization but reported he was being followed by the local VA hospital for depression.  The Veteran reported severe back pain radiating to both legs associated with numbness and trouble sleeping; he also reported constant depression, decreased appetite, trouble sleeping, tenseness and nervousness, crying spells and loss of weight (30 pounds in the last 60 days).  The psychiatrist noted objective findings in detail and diagnosed major depression, single episode as well as dysthymia and low back syndrome.

In July 1996, the Veteran presented to VA requesting medication for depression associated with chronic pain.  He was prescribed doxepin, a psychotropic antidepressant.

The Veteran and his wife attended counseling with a VA psychology intern during the period June-August 1996.  The purpose was to cope with quality-of-life issues secondary to the Veteran's physical and neuropsychological limitations.  The MVA in service in the 1960s had resulted in back pain, while the MVA in 1987 had resulted in memory impairment, problem-solving difficulties, depression and pain in the legs. The Veteran had previously been a building contractor but could not work since the 1987 accident and now had to rely on his wife because of his memory problems and physical limitations.  During the course of counseling the Veteran attributed his unemployment to his neuropsychological deficits.  The counselor suggested that the Veteran's depression, like his memory difficulties, could be a consequent of the head injury and thus not within the Veteran's control.  

In February 1998, the RO issued the rating decision on review denying service connection for a mental condition as secondary to the service-connected low back disorder.  The rating decision noted that there was no evidence of record showing medical treatment between discharge from service in 1967 and the MVA in 1987; since 1987 the file showed many problems including headaches, depression, memory loss and problem solving.  In sum, the RO found no plausible relationship between depression and the service-connected sacroiliac strain.

The Veteran was scheduled for VA psychiatric examination in February-March 1996 but failed to report because he was incarcerated at the time. 

A handwritten progress note from Georgia Mental Health Clinic (GMHC) in August 1998 states the Veteran complained of being tense, having no appetite and being unable to sleep; he had also been falling more often due to foot drop.  The provider noted that increased compensation had been denied because depression was "not part of his s.c. condition" (quotes in original) but in fact depression is a frequent and severe complication of chronic pain caused by his sacroiliac condition.  The clinician's impression was major depression.
  
The Veteran had a sentencing hearing at the United Stated District Court in May 1999 during which his attorney represented to the Court that the Veteran had mental problems including depression, seizure disorder and inability to work that were related to his lower back problems and frontal lobe lesions. 
  
In his substantive appeal, dated in March 2001, the Veteran asserted his depression was due to being confined to a wheelchair by his back injury and thus being unable to function as a normal person.

The Veteran had an initial psychiatric assessment by VA in July 2001, shortly after being released from prison in April 2001.  The Veteran was seen for symptoms of depression and anxiety; it was noted he had been treated for depression in 1998.  The Veteran complained of feeling of depression and anxiety, inability to get a job, feelings of worthlessness, trouble sleeping, loss of concentration and energy and feelings of restlessness.  The Veteran stated he had no memory, due to recent automobile accident, to include no memory of being treated by VA.  The examiner, a nurse, performed a mental status examination (MSE) and noted clinical observations in detail.  The examiner diagnosed current depression and history of depression.

Thereafter in July 2001 the Veteran was evaluated by a VA psychiatrist in the Mental Health Clinic (MHC) for the purpose of diagnostic assessment and medication management.  The Veteran stated he had been released from jail, could not be hired by anybody, was out of money, and was depressed and anxious.  The Veteran reported he was currently living with his mother and was actually better off in prison, since there he had no worries and was fed.  The psychiatrist performed an MSE and noted observations in detail.  The psychiatrist diagnosed rule our mood disorder due to general medical condition "GMC, (head injury)", rule out cognitive disorder due to head injury and adjustment disorder with depression.

The Veteran had a VA mental disorders examination in May 2002.  The examiner did not review the claims file, but rather relied on the Veteran's account.  The Veteran reported having injured in back in service; the injury occurred toward the end of his enlistment and he was given a normal discharge as opposed to a medical discharge.  He had no psychiatric treatment during service.  He was hospitalized in the mid-to-late 1990s for suicidal ideation, precipitated by depression related to his health and his finances; this treatment began after his MVA in 1987.  The examiner noted clinical observations in detail and stated he was unable to determine whether the Veteran's psychiatric symptoms derived solely from the sacroiliac injury or his second MVA.  The examiner's current diagnosis was dysthymic disorder.

VA MHC psychiatrist's notes in December 2002 show current diagnosis of mood disorder due to GMC (head injury) and cognitive disorder due to head injury.

The Veteran failed to report for scheduled VA mental disorders examinations in February 2005 and April 2005.

The Veteran had a VA mental disorders examination in September 2008, performed by a psychologist who reviewed the claims file.  The examiner noted previous diagnosis of depression, alcohol dependence and adjustment disorder, the last of which was made shortly after the Veteran's release from prison.  The Veteran reported having been a farmer until he went to prison in 1998; since being released from prison he could no longer climb onto his tractor and did not have the money to repair his equipment, so he had been leasing out his farm since then.  The examiner stated the Veteran did not meet the criteria for any psychiatric diagnosis.  The Veteran appeared to be enjoying his lifestyle, was happily married and was socializing.  The Veteran apparently enjoyed living where he did, had good mood and no apparent distress, and spoke very positively of his relationship with others.

The Board thereafter referred the file to a VHA psychiatric specialist for review.  The requested VHA opinion was provided in February 2010.  The reviewer stated there is sufficient evidence of record to conclude the Veteran has been definitively diagnosed with depression, as mentioned in records as early as 1996 and treated as early as 1998.  VA examinations in May 1996 (which diagnosed single episode major depressive disorder (MDD) and dysthymic disorder, the latter a chronic form of depression) and May 2002 (which diagnosed dysthymic disorder) made assertions associating depression to back pain or a back condition.  The September 2008 VA examination contradicts earlier examinations by making no psychiatric diagnosis, but notes past  history of depression and current low self-esteem, a symptom indicative of chronic depression associated with trouble getting around.  However, there is not enough data in the records to indicate a definitive causal relationship between the service-connected bilateral sacroiliac strain and the noted depression; the likely factor that obscures this relationship is the second MVA in 1987 that also possibly rendered a back injury with accompanying memory disturbance.  There was no prior history of treatment for depression between 1968 and 1987; rather, treatment for depression started in the late 1990s.  Therefore, the Veteran did have history of depression to satisfy a single episode becoming chronic, meeting the criteria for both major depressive disorder and dysthymic disorder.  However, the reviewer stated in an addendum, issued in September 2011, that an opinion regarding the causal relationship between diagnosed depression and military service as well as the service-connected low back condition could not be substantiated without resorting to mere speculation.   
  
The Veteran was thereafter examined by a VA neurologist in February 2011.  The Veteran stated his back pain made him not want to be around others and to stay by himself in the house.  He endorsed long history of anxiety and depression, which he believed to be exacerbated by the pain.  The Veteran and his son reported that on some days the Veteran's mental ability is very sharp, whereas on other days he cannot remember the names of family members.  The examiner performed a neurological examination and noted observations in detail.  The examiner stated the Veteran appeared to have some memory disturbance, but it was unclear when this might have developed.  There is no indication in the notes that a head injury was associated with the MVA in service in 1967.  The Veteran had a history of alcohol abuse, of head trauma in 1987, low vitamin B12 level, and being on several different psychotropic medications, all of which can contribute to poor memory testing.  There is no indication his memory issues are related to the MVA in service.         

The Veteran's son GM submitted a notarized statement in November 2011 asserting he observed the Veteran to be depressed due to his level of pain and the resultant inability to work, to lead a normal life or to do activities such as riding horses or playing with his grandchildren.

The Veteran's other son HRM submitted a notarized statement in November 2011 asserting the Veteran has no quality of life due to constant severe pain, which results in the Veteran being dependent on his family for basic functions such as feeding, bathing and toileting.  This has caused the Veteran to be severely depressed because he feels himself to be a burden on his family.  
     
The Veteran's daughter-in-law submitted a notarized statement in November 2011 asserting the Veteran appears to be severely depressed, which is getting worse due to his health problems.

On review of the evidence above, the Board notes the most recent VA mental evaluation did not find a diagnosed psychiatric disorder.  However, under McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  In this case the VHA reviewer's opinion establishes that the Veteran has had a diagnosed chronic psychiatric disorder (MDD and dysthymic disorder) during the course of the period under review.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is shown.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case the weight of medical evidence does not show an etiological relationship between the Veteran's psychiatric disorder and service, or an etiological relationship between the claimed psychiatric disorder and the service-connected sacroiliac strain.  

The Board notes at the outset that there is no indication of a psychiatric disorder during service, nor has the Veteran asserted the presence of such a disorder.  The Veteran has not asserted, and the evidence of record does not show, that he has an acquired psychiatric disorder induced by a traumatic event in service.  Rather, the Veteran asserts his claimed psychiatric disorder is secondary to the service-connected sacroiliac strain.

The only medical opinion affirmatively supporting a relationship between the Veteran's psychiatric symptoms and his service-connected disability is the handwritten progress note from GMHC in August 1998 stating that depression is a frequent and severe complication of chronic pain caused by the Veteran's sacroiliac condition.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

In this case, the GMHC note asserting that depression is "a frequent complication" of chronic pain expresses a generality; there is no accompanying clinical rationale stating why or how this Veteran, specifically, has depression that is related to his back disability.  The statement is accordingly speculative; medical opinion based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and is of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

The VA psychology intern in June-August 1996 stated the Veteran's depression could be due to residuals of the post-service head injury, but this is also speculative and thus does not constitute probative evidence to support the claim.  

The Veteran has been afforded a number of VA examinations, as well as a VHA review of the file, but none of those reports could state an association between the claimed psychiatric disorder and the service-connected disability.  The VA examiner in May 2002 stated he was unable to determine whether the Veteran's psychiatric symptoms derived solely from the service-connected sacroiliac injury or his second MVA, and the VHA reviewer stated after thorough review of the file that such an association could not be made without resorting to mere speculation.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the criteria of Jones are met in that the VHA reviewer demonstrably reviewed the claims file in detail and noted the absence of any documented psychiatric symptoms prior to 1987.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has considered the lay evidence offered on the Veteran's behalf in the form of correspondence to VA by the Veteran and by his family members and statements by the Veteran to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, there is nothing in lay evidence asserting the Veteran had depressive symptoms prior to the MVA in 1987.  Further, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998). Thus, neither the Veteran nor his family members are competent to assert the Veteran's depression is due to or aggravated by his service-connected low back disorder, as opposed to the nonservice-connected residuals of his 1987 MVA or other causes.      

In sum, the Board has found the claimed psychiatric disorder is not etiologically related to service and was not caused or permanently worsened by the Veteran's service-connected disability.  Accordingly, the criteria for service connection on either a direct or secondary basis are not met, and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.






Evaluation of Disability

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits. Therefore, VA must apply the new provisions from their effective date.

Under the criteria in effect prior to September 26, 2003, disabilities of the sacroiliac were rated under Diagnostic Code 5294 (sacroiliac injury and weakness), which in turn referred to the criteria for rating lumbosacral strain under Diagnostic Code 5295.

Pertaining to lumbosacral strain, a rating of 10 percent was warranted with characteristic pain on motion.  A rating of 20 percent was warranted with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  A rating of 40 percent was warranted for severe disability with listing of the entire spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with  osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Effective from September 26, 2003, lumbosacral spine disorders other than IVDS are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).

Under the general rating formula the following ratings will apply for diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, for VA compensation purposes "unfavorable ankylosis" is a condition in which the entire cervical spine, entire thoracolumbar spine or entire spine is fixed in extension or in flexion  and the ankylosis results in one or more of the following: difficulty walking  because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.    

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The service-connected IVDS is separately compensated, and the evaluation for that disability is not before the Board.  Accordingly, the discussion below will address only bilateral sacroiliac strain.

Schedular evaluation

As noted above, the Veteran's service connection for sacroiliac injury is related to a motor vehicle accident (MVA) in service.  Thereafter, the Veteran had another MVA in October 1987.  There is no medical indication of complaint of back symptoms during the 19 years between discharge from service and the MVA in October 1987.

A VA treatment note dated in March 1988 showed complaint of back pain, shoulder pain and headaches since the October 1987 MVA.  The Veteran subsequently received numerous VA treatments for back pain and other complaints, which were clinically associated with the MVA in October 1987. 
 
The Veteran filed a claim for increased evaluation in July 1989 in which he asserted that his back hurt all the time and that standing and bending caused pain to radiate down the left leg.  There is no indication that the RO responded to this claim.  

A VA progress note in October 1989 states the Veteran had been working as a building contractor until his most recent MVA in 1987, in which he suffered injuries including loss of consciousness due to head injury.  The Veteran's back was also re-injured, and he was subsequently unable to return to work.  The Veteran also had problems with recent and remote memory loss since that accident.   The Veteran currently had low back pain at rest and with all movements, radiating down the legs.  He had normal gait and could heel-and-toe walk, although doing so aggravated his pain.  He also had episodes of muscle spasm.  On examination the paraspinous muscles were tight but nontender and not in spasm.  The Veteran was tender to palpation over the L-3, L-4 and S-1 paravertebral areas but the spine was not tender.  Deep tendon reflexes (DTRs) were normal in the upper extremities and the right lower extremity but diminished in the left lower extremity.  There was marked limitation of motion, with flexion limited to 45 degrees, extension to 10 degrees, lateral flexion to 25 degrees and lateral rotation to 20 degrees, all with pain throughout range of motion (ROM).  There was no muscle atrophy.  

The clinician's impression in October 1989 was as follows: (1) Bilateral sacroiliac strain secondary to MVA in 1966.  (2) Chronic and acute low back pain associated since then by history.  (3) Radiation of pain to right knee (down gluteal area to right posterior thigh to the knee) of undetermined etiology.  (4) Radiation of pain from the left lower back, gluteal area, and down  posterior thigh to lower leg and left great toe, of undetermined etiology.  (5) Probable posttraumatic arthritis of the lumbosacral spine and possible osteoarthritis of the lumbosacral spine.  (6) Reinjury of low back and multiple other serious injuries in MVA in 1987, including disabling head injury.  The clinician noted that per current X-ray the sacroiliac joints bilaterally were unremarkable, the hip joints were normal and no fractures were seen.   

A VA outpatient treatment note in July 1991 showed complaint of left leg weakness and low back pain.  Examination showed mild lower back tenderness and reduced sensation in the left anterior thigh.  The clinical impression was chronic low back pain and LLE weakness, stable.

The Veteran's instant claim for increased evaluation was received in January 1992; the Veteran asserted therein that he was having trouble with falling due to toe drop.

A January 1992 VA outpatient treatment note showed impression of LLE weakness with foot drop, status post MVA; the examiner observed the Veteran to be having severe difficulty walking.  

In a July 1992 follow-up the Veteran complained of markedly worsening pain over the last two months, with increased difficulty rising from a chair; he requested a back brace and cane.  Examination showed the lumbosacral area to have diffuse tenderness and some spasm; neurological examination was otherwise unchanged. The clinician recorded an impression of exacerbation of chronic low back pain.  

In December 1992 the RO issued the rating decision on appeal, increasing the evaluation for the service-connected sacroiliac strain from 10 percent to 20 percent under the rating criteria of 38 C.F.R. § 4.71a, DC 5294 (as in effect prior to September 2003).

The Veteran had a VA examination of the spine in February 1995 in which he complained of constant pain that precluded him from getting any rest.  He stated that his back condition prevented him from working and also prevented him from having sex with his wife.  He reported frequent falls secondary to the back pain, weakness in the legs and foot drop.  On examination the Veteran was observed to be wearing a back brace, bilateral leg braces and transcutaneous electrical nerve stimulation (TENS) unit.  The Veteran's gait was wide-based and slow, showing foot drop (the Veteran dragged his feet somewhat when walking without braces).  Muscles in the back were very tight to palpation.  ROM was forward flexion to 15 degrees, backward extension to 5 degrees, right and left lateral flexion each to 10 degrees, and right and left lateral rotation each to 15 degrees, with reported pain throughout the ROM.  X-ray of the lumbosacral spine showed spondylosis of the lower lumbar spine.  In relevant part, the examiner diagnosed spondylosis of the lumbar spine and degenerative joint disease (DJD) of articular facet joints.     

A rating decision in June 1995 increased the disability rating for bilateral sacroiliac strain to 40 percent under the provisions of DC 5294 (as in effect prior to September 26, 2003).  The rating decision specifically found that foot drop and neurologic symptoms were not associated with the service-connected disability.

VA treatment notes in September 1995 show treatment for severe chronic low back pain and foot drop on the left.  X-rays of the lumbosacral spine were unremarkable.

A VA neurology treatment note dated in November 1995 states the Veteran continued to have low back pain; although the chart referred to "foot drop" this was not shown clinically (no EMG changes in either anterior tibialis and normal  peroneal motor conduction velocities).  Examination of the lower extremities was normal, with no spastic catch, no atrophy (including foot intrinsic), and excellent strength to resistance testing.  The Veteran was able to walk on his heels; he would not attempt to stand on his toes due to back pain.  There was no lower extremity sensory deficit, and DTRs were 2+ and symmetrical.  There was no Babinski and no clonus.  The impression was no lower extremity motor signs of foot drop or other neurological deficit, no signs of continued radiculopathy or myelopathy and no etiology presently suggested for the reported incontinence.

The Veteran was scheduled for VA examination of the spine in February-March 1996 but failed to report because he was incarcerated at the time. 

The Veteran presented for VA annual examination in June 2001, reporting he had just been released from prison in April after three years of confinement.  The Veteran complained of pain in the lower back that radiated into both legs and toes; he also reported pain in the ankles, knees and feet.  The Veteran reported having had back pain for year but the condition had recently become worse and kept him awake at night.  He stated he was unable to bear weight on his legs, which had become much worse since his incarceration.  X-ray of the lumbosacral spine showed marked narrowing of disc space L5-S1 with gas formation consistent with longstanding discogenic disease but no other abnormalities.

The Veteran had a VA examination of the spine in May 2002, performed by an examiner who reviewed the claims file, including notations of back problems prior to service.  The Veteran reported having had an MVA in service in 1966; the Veteran was unable to remember details.  The Veteran stated that over the years from 1966 to 1987 (when he had a post-service MVA) he had pain in the back radiating down the bilateral legs as well as bowel and bladder incontinence.  He admitted to an MVA in 1987 in which he had a head injury with multiple fractures in the upper extremities, although he was never told that the 1987 MVA had resulted in a back injury.  The Veteran stated he had been able to farm on his own until the 1987 injury, after which he had to hire someone else to do the farming for him.  He denied being on SSA disability.

On examination the Veteran was observed to walk with a bent-over posture about 30 degrees; he stated he could not straighten up due to back pain.  He had forward flexion to 60 degrees with pain throughout the ROM.  SLR was positive at 30 degrees.  Sphincter tone was normal, and the Veteran did not have stool in the undergarments as would be expected if he actually had loss of bowel continence.  Palpation of L4-5 caused muscle tenseness with spasms.  DTRs were negative at the knee or ankle bilaterally and there was no sensation on the distal-to-upper thighs.  Lumbar X-rays showed minor degenerative spondylosis with DDD L4 through S1.  The examiner's diagnosis was lumbar back pain secondary to DDD at L5-S1 with no evidence of right foot drop or dysfunction of the bowel or bladder, which was not likely related to the in-service MVA in 1968.

The Veteran also had a VA peripheral nerves examination in May 2002 in which he reported history of MVAs in 1967 and 1987.  He complained of chronic low back pain, radicular bilateral leg pain and urinary incontinence.  He stated back pain was aggravated by walking and that he accordingly preferred to use a wheelchair; he also reported having used a urinary collection bag with catheter since 1967.  Neurological examination showed the Veteran to be oriented times three with no cranial nerve deficits and no cranial nerve abnormalities or focal sensory or motor deficits.  There was no reflex asymmetry and no Babinski.  The examiner observed no proximal or distal left weakness and no cerebellar sign.  The Veteran walked very slowly due to reported worsening of lower back pain radiating down both sides, especially on walking.  The clinical impression was chronic lumbosacral strain secondary to the MVA in 1967.  Current MRI report would be important toward assessment of the Veteran's current lumbar spine pathology to correlate to the reported urinary incontinence and chronic low back pain with bilateral leg pain.  The examiner also noted there was no sign of foot drop on neurological examination.

The Veteran failed to report for scheduled VA medical examinations in February 2005 and April 2005.

The Veteran had a VA examination in September 2008.  The examiner did not review the claims file.  The Veteran reported having had an MVA in the mid-1960s that caused severe back pain, although he could not remember the circumstances.  With the passage of time, back pain had increased; he also developed numbness and weakness of the LLE that made it difficult to walk independently.  He described low back pain as diffuse, deep and constant at 5/10 in severity radiating down the entire LLE. He endorsed flare-ups at least 3 times per day resulting in pain at 10/10 severity.  Attempting to stand or walk aggravated pain, while rest and medication relieved pain.  There was no incapacitation, but all activities were reportedly extremely limited and slowed.  The Veteran endorsed using a cane since 1968 and using a walker within the home for the past 10 years; since the 1990s he had been using a wheelchair for outdoor movement.

On physical examination the Veteran had normal gait with a cane.  The spine had normal curvature and was tender to percussion.  The Veteran had considerable difficulty getting onto the examination table and could not dismount without assistance.  ROM was not tested because the Veteran could not perform.  Left leg raising was to 15 degrees with great difficulty and pain at 10 degrees; right leg raising was to 25 degrees with pain at 20 degrees.  Lasegue test was positive on the left at 15 degrees.  Bilateral knee reflexes were present; right ankle reflex was present but left ankle reflex was equivocal.  Right plantars were downgoing; left plantar reflex was equivocal.  Cremasteric reflexes and rectal tone were not tested.  The Veteran complained of hypoesthesia in the LLE from thigh to foot; no sensory abnormality was noted in the RLE.  Great toe dorsiflexor on the left side was grade 3; RLE power was grade 5.  Current X-ray showed degenerative changes, more marked at L4-5 and L5-S1, and atherosclerosis.  Current CT scan showed degenerative changes with significant disc degeneration L4-5 and L5-S1 with concomitant facet degeneration but no other acute abnormality.  The examiner diagnosed DDD with radiculopathy, severe.

In March 2009 the VA examiner stated he had reviewed the claims file since the examination report cited above.  The examiner stated no clinical or radiological evidence of current sacroiliac joint strain was shown during the September 2008 examination.  

The Veteran had another VA orthopedic examination of the spine in December 2010, performed by an examiner who reviewed the claims file and noted the Veteran's medical history in detail.  The Veteran subjectively complained of low back pain radiating down both lower extremities, constant and 5/10 in severity.  He reported flare-ups 3-4 times per week resulting in pain of 10/10 severity and additional functional limitations due to stiffness, fatigue and weakness as well as intermittent bladder dysfunction.  Such flare-up could last up to 2-3 days; he could not articulate and particular reasons for such flare-ups or any alleviating factors but medication seemed to help.  The Veteran endorsed using a wheelchair at all times and using a cane to transfer to the wheelchair.  The Veteran stated he could only walk about 10 feet; if he tried to walk any farther he would be unsteady and would fall.  The Veteran endorsed being able to toilet by himself and that he actually lived by himself, but his sons checked on him frequently and he had not attempted to drive in several years.  

On examination the Veteran was observed to move by wheelchair.  When asked to walk the Veteran declined to do so for fear of falling; the examiner was accordingly unable to measure ROM standing.  In a sitting position the Veteran was able to flex the back 60-70 degrees.  There was general wasting of muscle mass but no focal atrophy.  SLR was negative to 80 degrees from sitting position and negative to 70 degrees from the supine position.  The examiner diagnosed degenerative arthritis of the thoracolumbar spine of moderate degree and also radiculopathy by history of the Veteran although unable to delineate any definitive objective findings or reflex changes.

The examiner stated the Veteran's ROM testing could not be accomplished due to his inability to actively participate.  In regard to assessing functional abilities, the Veteran was significantly impaired due to generalized weakness as well as the previously-mentioned degenerative arthritis.  Because there appeared to be other factors involved than simply the low back degenerative arthritis, the examiner referred the Veteran for examination by a neurologist.

The Veteran was thereupon examined by a VA neurologist in February 2011.  The Veteran was accompanied by his son, who reported he stays with the Veteran "a lot."  The Veteran was a poor historian and the examiner had to extract the chronology of the disorder from the claims file and other medical records.  The Veteran complained of back pain radiating from the mid-to-lower back all the way to the feet; the back pain is constant and causes the Veteran to constantly shift position.  The Veteran stated he had worked as a carpenter in the past but could not do so for many years due to pain and inability to concentrate.

On examination the back was straight and without focal tenderness, but the Veteran indicated discomfort in an area over the L4-5 region.  The examiner noted the Veteran had chronic low back pain; multiple imaging procedures had been unremarkable except for DJD.  The current examination was compromised by the Veteran's giveaway weakness secondary to low back pain; the Veteran might have some mild weakness of dorsiflexion and toe extension bilaterally, but such weakness would have developed since the last neurologic examination in 2002 and is not related to the MVA in 1967.  The Veteran appeared to have current peripheral neuropathy, but this was not documented in prior examinations and so is unrelated to the MVA in 1967.  The Veteran's history of alcohol abuse and recent B12 deficiency could be contributors to peripheral neuropathy.  Also, low back pain and sacroiliac strain do not cause peripheral neuropathy.  Thus, peripheral neuropathy is not related to the service-connected lumbar spine disability or the service-connected sacroiliac strain.

The Veteran submitted a notarized statement in November 2011 asserting that he is in a wheelchair and suffering from constant pain.  He is unable to rest or sleep or have a normal life, to include a normal sex life.  The Veteran has to depend on others and cannot control his body functions (bladder or bowel).  

The Veteran's son GM submitted a notarized statement in November 2011 asserting he observed the Veteran to be in constant pain and to fall trying to get to the bathroom.  The Veteran can only walk a few feet without falling, so someone has to be with him at all times.  The Veteran cannot leave the house unless he is accompanied.  The Veteran has stated that he would love to return to work but cannot do so because of the pain and depression.  

The Veteran's other son HRM submitted a notarized statement in November 2011 asserting the Veteran has no quality of life due to constant severe pain.   The Veteran can only walk a few feet without falling.  The Veteran cannot be left alone for a minute, and needs help with all bodily functions to include bathing and toileting.     

The Veteran's daughter-in-law submitted a notarized statement in November 2011 asserting the Veteran is in apparent constant pain in the back and legs and unable to work or perform daily activities.  Sometimes the pain is so intense the Veteran is confined to bed all day.  The Veteran cannot cook or clean for himself and can only walk a few feet before he falls; when he falls he cannot get up by himself.

On review of the evidence above, the Board notes at the outset that the current 40 percent rating is the maximum benefit that can be assigned under the criteria of  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Accordingly, higher schedular evaluation is not possible under the rating criteria in effect prior to September 26, 2003, absent a showing of ankylosis, (Diagnostic Code 5289, in effect prior to September 2003).  As the record does not show ankylosis, an increased rating is not warranted.  

Turning to post September 26, 2003 criteria, the Veteran's symptoms do not meet the criteria for evaluation higher than the currently-assigned 40 percent under the General Rating Formula.  Ratings of 50 percent or 100 percent are predicated on unfavorable ankylosis, but there is no indication in this case that the Veteran's spine is actually ankylosed or that any of the specific factors for "unfavorable ankylosis" listed in Note (5) of the General Rating Formula apply.  Further, there are no separately compensable neurological disorders associated with the sacroiliac strain; the VA examinations cited above specifically state that peripheral neuropathy is not associated with the disability, and to the degree that the Veteran complains of radiculopathy such symptoms are incorporated into the criteria of the General Rating Formula.

The Board has carefully considered the lay evidence offered by the Veteran in the form of correspondence from the Veteran and his family describing his symptoms.  As laypersons, they are competent to describe the Veteran's visible symptoms.  However, even affording those lay statements with full credibility, the statements do not show a level of disability more approximating the criteria for higher schedular rating (i.e., unfavorable ankylosis of the entire thoracolumbar spine).  

In sum, the Board has found the criteria for rating higher than 40 percent are not met under any applicable diagnostic code during the period under review.  Accordingly, higher schedular rating, including as higher "staged" rating, cannot be granted.  Hart, 21 Vet. App. 505

Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected sacroiliac disability, as the functional impairments he describes (limited motion, back pain with radiculopathy) are specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability on appeal, and referral for consideration of extraschedular rating is not warranted.

In sum, the Board has found the criteria for a rating higher than 40 percent for the service-connected sacroiliac strain are not met.  Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
  
ORDER

Service connection for a psychiatric disorder is denied.

Evaluation higher than 40 percent for the service-connected bilateral sacroiliac strain is denied. 

REMAND

The RO issued a rating decision in November 2010 that granted service connection for intervertebral disc syndrome IVDS) and assigned a 20 percent rating effective from April 22, 1996.  The Veteran was notified of that decision by a letter in December 2010.  The Veteran submitted timely Notice of Disagreement (NOD) in regard to that rating in November 2011, but there is no indication the RO has issued a Statement of the Case (SOC).

When the claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon, 12 Vet. App. 238;  Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Thereafter, the RO should return the claims to the Board only if appellant perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case, and a substantive appeal the Board is not required, and in fact has no authority, to decide the claim).

In addition, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In this case the Veteran has asserted entitlement to TDIU based on the service-connected sacroiliac spine disability on appeal, as well as his service-connected DDD (which is not before the Board for rating evaluation) and upon the nonservice-connected depression.  The question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim; if the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU and must remand for consideration by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue to the Veteran and his representative an SOC on the claim for initial evaluation higher than 20 percent for the service-connected IVDS disability.  If the Veteran perfects an appeal with respect to the issue, the RO or the AMC should ensure that any indicated development is completed before the issue is certified for appellate consideration.  

2.  The Veteran should be advised of the information and evidence necessary to establish entitlement to TDIU benefits, which claim then should be adjudicated after all indicated development has been accomplished, including conducting any indicated examinations and obtaining any indicated opinions.  If the issue remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further review.   

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


